Appeal by defendant from an interlocutory decree of divorce rendered against her by the Supreme Court of Chenango County upon the verdict of a jury after a trial of the issues, entered in the County Clerk’s Office of Chenango County, October 4, 1946, and from an order denying defendant’s motion for a new trial and entered upon the minutes of the court. The decree awarded exclusive custody of the three-year-old daughter of the parties to plaintiff and made no provision for visitation by the 'defendant mother. We conclude that equity requires that the mother should have the opportunity to visit her child with reasonable frequency and for periods of reasonable duration. The decree should be modified. The decree is modified to permit the appellant mother to have the custody of the child of the marriage one day in each two weeks, and the decree in all other respects is affirmed, without costs to either party. Order affirmed, without costs. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., concurs in the affirmance of the order appealed from, but dissents from the modification of the decree and votes for its affirmance upon the ground that if now or later justice requires that the mother be accorded opportunity for visitation she has an adequate remedy under section 1170 of the Civil Practice Act; and that the present record is insufficient to now call for a modification of the decree.